ALLOWANCE
Response to Amendment
The applicant’s amendment filed 05/03/2022 has been entered.

Reasons for Allowance
Claim(s) 1, 2, and 5-8 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a solar lamp, comprising a base, a light source, a power unit, a lampshade, and a solar panel, wherein the lampshade is attached to the base to form an accommodating space, the light source, the power unit, and the solar panel are all disposed in the accommodating space, the power unit is electrically connected to the solar panel and the light source; and the lampshade is made of a light-permeable material, wherein a plurality of light guide elements for guiding light are circumferentially arranged at interval along an outer edge of the lampshade, and the light guide elements are petal-shaped, the power unit comprises a circuit board, the circuit board is annular, and the light source comprises a plurality of LED beads that are arranged at interval along an outer edge of the circuit board, the lampshade is provided with lenses at positions corresponding to the LED beads, each lens corresponding to one of the LED beads and one of the plurality of light guide elements, the lenses are semi-spherical convexly upwards, and the plurality of light guide elements surround the lenses as specifically called for the claimed combinations.
The closest prior art, Tseng (US 2010/0254120 A1), does not include that the power unit comprises a circuit board, the circuit board is annular, and the light source comprises a plurality of LED beads that are arranged at interval along an outer edge of the circuit board, the lampshade is provided with lenses at positions corresponding to the LED beads, each lens corresponding to one of the LED beads and one of the plurality of light guide elements, the lenses are semi-spherical convexly upwards, and the plurality of light guide elements surround the lenses as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Tseng reference in the manner required by the claims. 
To clarify the allowance, Tseng discloses an illuminated accessory having a petal shaped light guide, powered by a solar panel, with a single LED light source. This is in contrast to the currently amended independent claim of the instant application, wherein a solar power light guide in petal shape is provided with an annular circuit board, a plurality of LEDs, an optic disposed over those LEDs, and with each LED and optic corresponding to one of the light guide elements of the petal shaped light guide. Modifying Tseng in such a way to reject the claim would require substantial reconstruction.
Furthermore, there is a matter of “related art”. The prior art is a clothing decoration; the instant application is a landscape light. In combination with the missing elements as discussed above, the preponderance of the evidence lies within the applicants favor. An allowanced is issued herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875